

116 HR 4661 IH: Advancing Enrollment and Reducing Drug Costs Act of 2019
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4661IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. Pappas (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the automatic qualification of
			 certain Medicaid beneficiaries for premium and cost-sharing subsidies
			 under part D of the Medicare program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Enrollment and Reducing Drug Costs Act of 2019. 2.Automatic qualification of certain Medicaid beneficiaries for premium and cost-sharing subsidies under part D of the Medicare program (a)In generalClause (v) of section 1860D–14(a)(3)(B) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)(B)) is amended—
 (1)in subclause (I), by striking and at the end; (2)in subclause (II), by striking the period and inserting ; and; and
 (3)by inserting after subclause (II) the following new subclause:  (III)shall, notwithstanding the preceding clauses of this subparagraph, provide that any part D eligible individual not described in subclause (I) or (II) who is enrolled, as of the day before the date on which such individual attains the age of 65, for medical assistance under a State plan under title XIX (or a waiver of such plan) pursuant to clause (i)(VIII) or (ii)(XX) of section 1902(a)(10)(A), and who has income below 200 percent of the poverty line applicable to a family of the size involved, shall be treated as a subsidy eligible individual described in paragraph (1) for a limited period of time, as specified by the Secretary..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022.
			